-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant’s response dated June 1, 2022 is acknowledged. 
Priority 
	This application is a 371 of PCT/US18/16010 filed on 01/30/2018, and claims benefit in provisional application 62/452,870 filed on 01/31/2017.
Claim Status
Claims 1-23 are pending. Claims 1, 3, 10, 12, 17, and 19 were amended. Claims 10-23 are withdrawn. Claims 1-9 are examined.  
Election/Restriction
Applicant’s election with traverse of Group I (Claims 1-9), drawn to a method for preventing infection and/or protecting a plant from infection by Xylella sp. microorganisms comprising the claimed steps, in the reply filed on June 1, 2022, is acknowledged.
The traversal is on the ground that the current claims of Groups II and III share a common technical feature not disclosed by the cited art. Accordingly, all claims share unity of invention.
            Applicants arguments were fully considered, however they were found unpersuasive because the common technical feature is not a contribution over the prior art of record. The common technical feature among Groups I-III is an extract comprising an anti-Xf agent that inhibits Xylella sp. infection, which is not a contribution over the prior art of record. See claim rejections below.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 10-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, and non-elected species of the invention, there being no allowable generic or linking claims. Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.). 
            Response to the restriction requirement of March 1, 2022 was timely filed. 
Claims 1-9 are examined on the merits.
Claim Objections 
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3 and 7 are not obvious over the prior art of record. 

Claim 8 is objected to because it recites an improper Markush group “selected from the group comprising” in lines 7, 8, 10, 16, 17, 19. It is recommended to replace the phrase with “selected from the group consisting of”. 
	Claim 9 is objected to because it is inconsistent. It is recommended to replace “xylem” with “xylem of the plant”. 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rolshausen (US 2012/0282233 A1 Published November 8, 2012 – of record in IDS dated 07/30/2019).
	The claims encompass a method comprising the steps as claimed.
	The teachings of Rolshausen are related to fungal organisms and preparations useful for inhibiting infection by Xylella sp. and in the treatment of Pierce’s Disease (Abstract). 
	Regarding claims 1, 2, and 8, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at a method for preventing infection and/or protecting a plant from infection by Xylella fastidiosa microorganisms comprising inoculating the plant with an extract comprising radicinin, with a reasonable expectation of success because Rolshausen teaches a method for preventing infection and/or protecting plants from infection of Xylella fastidiosa microorganisms comprising inoculating the plant with (i) an anti-Xf endophytic microorganism and/or (ii) an extract comprising an anti-Xf agent that inhibits Xylella infection, where the anti-Xf agent is selected from radicinin, among others (paragraphs 0005-0015). 
	Regarding claim 4, it would have been obvious to have practiced the method on a plant that is a monocotyledonous plant, with a reasonable expectation of success because Rolshausen teaches a monocotyledonous plant as suitable (paragraph 0005).
	Regarding claim 5, it would have been obvious to have practiced the method on a plant that is a dictotyledonous plant, with a reasonable expectation of success because Rolshausen teaches a dictotyledonous plant as suitable (paragraph 0005).
	Regarding claim 6, it would have been obvious to have practiced the method on a plant selected from grape, with a reasonable expectation of success because Rolshausen teaches grape, among others (paragraph 0005). 
	Regarding claim 9, it would have been obvious to have administered the anti-Xf agent radicinin by a syringe into the xylem, with a reasonable expectation of success because Rolshausen teaches administering the anti-Xf agent by a syringe into the xylem (paragraph 0016). 
Claim Rejections – Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 6, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,238,118 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims are drawn to a method that overlaps in scope with the presently claimed method. 
Regarding present claims 1, 2, and 8, it would have been obvious to have practiced a method of preventing and/or treating a plant from infection by Xylella sp. microorganisms comprising inoculating a plant with radicinin, with a reasonable expectation of success because patented claim 1 teaches such method. The method in present claim 1 is obvious over the patented method because radicinin is an anti-Xf agent that inhibits Xylella sp. infection. 
Present claim 4 is obvious over patented claim 2.
Present claim 5 is obvious over patented claim 3.
	Present claim 6 is obvious over patented claim 4.
	Present claim 9 is obvious over patented claim 5.

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617